DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2014/0210901).
Ohashi et al. discloses: 
1. A liquid discharge apparatus (see Abstract; figure: 1-4A, 4B) comprising: 

a liquid discharge section that includes a nozzle for discharging the ink composition ([0090]-[0102]; element: 34, figure: 2), wherein 
the ink composition is a pigment textile printing ink ([0041]-[0046]) composition containing a resin particle ([0051]-[0053]), water ([0069]), and an organic solvent ([0070]); 
the resin particle has a glass transition temperature of 5 °C. or less (0 °C; [0054]) and is contained in an amount of 6.5 mass % or more based on a total amount of the ink composition (5 to 15%; [0061]; see Examples); 
the ink composition contains a polyhydric alcohol having a boiling point of 270 °C. or more as the organic solvent in an amount of 15.0 mass % or less based on the total amount of the ink composition (2 to 20%; [0070]-[0076]); and 
the liquid discharge section further includes a pressure chamber (element: 33, figure: 2; [0098]) and a circulation passage for circulating an ink composition in the pressure chamber (communication passage; [0098]; see figure: 2-4A, 4B). 
2. The liquid discharge apparatus according to claim 1, wherein the ink composition has a film elongation of 400% or more and 600% or less (500 % to 1200%; [0052]). 
3. The liquid discharge apparatus according to claim 1, wherein a content of the polyhydric alcohol having a boiling point of 270 °C. or more is 10.0 mass % or less based on the total amount of the ink composition (2 to 20%; [0072]). 

5. The liquid discharge apparatus according to claim 1, wherein a content mass ratio of the polyhydric alcohol (2 to 20%; [0072]) having a boiling point of 270 °C. or more to a solid content of the resin (1 to 30%; [0061]) particle is 0.9 or less (i.e. alcohol/resin=20/30=0.66). 
6. The liquid discharge apparatus according to claim 1, wherein the resin particle is a urethane resin particle ([0058]-[0061]). 
7. The liquid discharge apparatus according to claim 6, wherein the resin particle is a polycarbonate urethane resin particle ([0059]). 
With respect to claims 1 & 3-5, Ohashi et al. explicitly did not discloses the polyhydric alcohol having boiling point 270 °C or more.  
However, Ohashi et al. discloses in ([0070]) exactly same polyhydric alcohol liquid as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the polyhydric alcohol discloses by the Ohashi et al. obviously have boiling point 270 °C or more (as an evidence please see reference cited in pertinent prior art Fujii (# US 2015/0077480) discloses an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035])
With respect to claim 2, Ohashi et al. explicitly did not discloses the ink composition has a film strength of 50 MPa or more.  
However, Ohashi et al. discloses in ([0070]) exactly same ink composition with same component and same film elongation as applicant discloses in their own specification. The film strength is property of the final composition, which constant to the material. Therefore, the ink composition discloses by the Ohashi et al. obviously have the film strength of 50 MPa or more. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2014/0210901).
Ohashi et al. discloses:
9. An ink jet recording method ([0118]-[0122]) comprising: 
an ink adhesion step of discharging a pigment textile printing ink composition ([0036]-[0050]; [0118]-[0122]) containing a resin particle ([0051]-[0053]), water ([0069]), and an organic solvent ([0070]) from a nozzle of a liquid discharge section to adhere the ink composition to fabric ([0118]), wherein 
the resin particle has a glass transition temperature of 5 °C. or less (0 °C; [0054]) and is contained in an amount of 6.5 mass % or more based on a total amount of the ink composition (5 to 15%; [0061]); 
the ink composition contains a polyhydric alcohol ([0070]) organic solvent in an amount of 15.0 mass % or less based on the total amount of the ink composition (2 to 20%; [0072]); and 
the liquid discharge section includes a pressure chamber (element: 33, figure: 2; [0098]) and a circulation passage for circulating an ink composition in the pressure chamber (communication passage; [0098]-[0100]; see figure: 2-4A, 4B). 
Ohashi et al. explicitly did not discloses the polyhydric alcohol having boiling point 270 °C or more.  
However, Ohashi et al. discloses in ([0070]) exactly same polyhydric alcohol liquid as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the polyhydric alcohol discloses by the Ohashi et al. obviously have boiling point 270 °C or more (as an evidence please see reference cited in pertinent prior art Fujii (# US 2015/0077480) discloses an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2014/0210901).
Ohashi et al. discloses: 
10. A pigment textile printing ink composition to be adhered to fabric by being discharged from a nozzle ([0100]) of a liquid discharge section including a pressure chamber (element: 33, figure: 2; [0098]) and a circulation passage for circulating an ink composition in the pressure chamber (communication passage; [0098]-[0100]; see figure: 2-4A, 4B), wherein 
the pigment textile printing ink composition ([0036]-[0050]) contains a resin particle ([0051]-[0053]), water ([0069]), and an organic solvent ([0070]);

a polyhydric alcohol ([0070])  contained as the organic solvent in an amount of 15.0 mass % or less based on a total amount of the ink composition (2 to 20%; [0072]).
Ohashi et al. explicitly did not discloses the polyhydric alcohol having boiling point 270 °C or more.  
However, Ohashi et al. discloses in ([0070]) exactly same polyhydric alcohol liquid as applicant discloses in their own specification. The boiling point is property of the material, which constant to the material. Therefore, the polyhydric alcohol discloses by the Ohashi et al. obviously have boiling point 270 °C or more (as an evidence please see reference cited in pertinent prior art Fujii (# US 2015/0077480) discloses an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (# US 2014/0210901) in view of Sasada et al. (# US 2012/0249701).
Ohashi et al. discloses all the limitation of the ink composition except:
8. The liquid discharge apparatus according to claim 1, wherein the ink composition further contains a crosslinking agent. 
Sasada et al. teaches that to have stable dispersion liquid, ink further comprises a crosslinking agent ([0078]-[0083]).
. 



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Saito et al. (# US 2014/0240399) discloses a pigment in which a pigment printing ink composition including at least pigment as a colorant is discharged from a nozzle opening as an ink droplet having an amount of the ink of the ink droplet of 9 ng or less with an average discharging speed V of 5 m/s or greater at a distance in the range of 0.5 mm to 1.0 mm in the direction from the nozzle opening to cloth, and whereby the pigment printing ink composition is adhered to the cloth (see Abstract).
(2) Watanabe (# US 2005/0036011) discloses an inkjet head includes an actuator unit, and a flow path unit. Individual electrodes are formed on a piezoelectric sheet of the actuator unit. Pressure chambers are formed in a cavity plate of the flow path unit. Each individual electrode has a main electrode region disposed in a position opposite to a corresponding pressure chamber, and a land portion connected to the main electrode region. Overhang portions protruding in a direction along a surface of 
(3) Kitada et al. (# US 2014/0375715) discloses an ink jet recording apparatus includes a liquid-ejecting head including a pressure-generating chamber filled with a photocurable ink composition containing a polymerizable functional group-containing compound and water, a nozzle communicating with the pressure-generating chamber and ejecting a droplet of the photocurable ink composition, and a pressure-generating member causing a pressure change in the pressure-generating chamber; and an ejection pulse-generating unit generating an ejection pulse for driving the pressure-generating member (see Abstract).
(4) Ohzeki (# US 2013/0158177).discloses An ink-jet ink composition (see Abstract) containing: Pigment (see Abstract; [0021]-[0027]); resin particles (polymer particle; [0117]-[0128]); a lubricant ([0057]-[0100]); water ([0181]-[0182]); and an organic solvent (water soluble organic solvent; [0170]-[0180]), wherein the resin particles are urethane resin ([0118]) particles having a crosslinking group ([0126]).
(5) Yatake (# US 2011/0200751) discloses a pigment printing ink jet ink composition (see Abstract) comprising: a pigment ([0090]); a resin particle (polymer particle; [0093]-[0095]); a sulfonate-based anionic surfactant ([0109]); and water ([0122]).  
(6) Fujii (# US 2015/0077480) discloses an organic solvent having a standard boiling point of 280 °C or more, as the moisturizing agent (glycerin boiling point 290 °C; triethylene glycol BP 285 °C; tetraethylene glycol BP 324 to 330 °C; [0035]).

(8) Yoshimasa et al. (# US 2017/0210919) discloses an ink including a pigment, resin particles, a surfactant, water-soluble organic compound, and water, in which: the content of the water-soluble organic compounds is 35 mass % or less based on a total mass of the ink; the water-soluble organic compound contains a first water-soluble organic compound being liquid at 25 C. and having a surface tension at 25 C. of 40 mN/m or less, and the content of the first water-soluble organic compound is 5 mass % or less based on a total mass of the ink; and the surfactant (see Abstract).
(9) Ohashi et al. (# US 2018/0058002) discloses a textile printing method includes heating a cloth, and applying an ink composition onto the heated cloth by ejecting the ink composition from an ink jet head. The ink composition contains resin fine particles and has a viscosity of 4.5 mPas or less at 40 C. and a surface tension of 28 mN/m or less at 40 C (see Abstract).
(10) Kagata et al. (# US 2016/0244626) discloses: An ink-jet ink composition (see Abstract; [0026]) containing: Pigment ([0027]-[0037]); resin particles (polymer particle; [0039]-[0042]; resin emulsion; [0103]-[0108]); water ([0069]-[0097]); and an organic solvent (polar solvent; see Abstract; [0085]-[0095]), wherein the resin particles are urethane resin particles having a crosslinking group ([0103]-[0108]). 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853